Title: From Margaret Stephens Smith to Sarah Smith Adams, 2 February 1802
From: Smith, Margaret Stephens
To: Adams, Sarah Smith



Newark. february 2d. 1802

I congratulate you all my dear Children upon the birth of this lovely Girl— I have been over anxious for my dear betsey & am now reliev’d—blessed by the over ruling power for every mitigation we receive—ben has just brought your letter, and I can scarcely write for Joy—why have you not mentioned the day of its birth—& how my betsey was, had she a good time—Tell Smith your Mother says you must give him a kiss for this New years Gift to her & then box his ears for saying you say it is Beautiful—when you say it is the very Immage of him—which he confirms when he says it is John Stephens in Miniture—it therefore follows that it is a fine Child but cannot be hansome— my spirits was so hurried I did not advert to Mr Smiths Accuracy in the date of his letter—28 January in the morning it made its Sorte tell him I hope they both will prove blessings to them if there had been good Sleighing I shoud surely have been with you—
as to Susee you have long known my mind my house and heart is open to her and I woud not have you consent to her going to Atkison upon any acct but take her home without hesitation we will Unitedly do the best we can—god bless you all and raise my dear betsey to health—that she may be a guide to her Children in the path of piety & Virtue tell Smith I thank him for his letter I suppose he goes tiptoe with a Son & daughter—I scarcely know what I was he I am so glad it is over, Nancey is not returnd—of course I am allone belinda & Clarkson and all the Brotherhood are well god bless you again Says your Affectionate Mother 
Margaret SmithKiss all the Babes for Grampa
